This is an action in equity. In March, 1931, the parties separated and for several years since, such support as has been given, has been under an order of Court, either the City Court or the Superior Court, in connection with a divorce.
The defendant earned $2,210 in 1936, $2,770 in 1937 and $2,035 in 1938. However, he is obligated for debts while they lived together of $1,024.70. While the plaintiff is a good mother, she has been somewhat imprudent about her living, as is evidenced by recently taking a dwelling apart from her folks with whom she lived with her son, when her employment is in Norwalk. At the latter she earned $840 in 1937 and the week before the trial $30. She may be at the peak earning point of the year at this season, so the previous year gives a better gauge for an allowance in the light of her earnings.
It is forcibly claimed that there has been no neglect to support so necessary as a precedent cause to justify this action. I cannot view the facts in such a manner. Any support defendant has paid for some time has been compulsorily paid under an order of the City Court and prior to that under an order of the Superior Court. The latter requirement was $12 per week, which sum was paid for a considerable period prior to the institution of the divorce. Compulsory payments cannot be said not to constitute a neglect to support.
Taking into consideration both of their earnings, the defendant's *Page 388 
obligation and the status in life of the plaintiff requiring some kind of an establishment as a home for the boy (even though it might more economically be in Norwalk), the weekly amount of the payments for a considerable period at the rate of $12, a decree may enter for the plaintiff to recover against the defendant in the future the sum of $12 per week.
   I apprehend that the City Court order has nearly expired, but of course this order should supersede the compulsory payment made under the provisions of a criminal statute.